IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,881-02


LAMAR BURKS, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 843968 IN THE 208TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that in 2003, he filed an application for a writ of habeas
corpus in the 208th Judicial District Court of Harris County, that more than 35 days have elapsed,
and that the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Harris County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus in Harris
County.  If Relator has filed an application for a writ of habeas corpus in Harris County, the district
clerk shall also state when it was filed and when the State was served with the application. This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date of
this order.


Filed: March 24, 2010
Do not publish